As filed with the Securities and Exchange Registration No. 333-134760 Commission on December 6, 2010 Registration No. 811-02513 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Post-Effective Amendment No. 10 To REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Variable Annuity Account C of ING Life Insurance and Annuity Company One Orange Way, Windsor, Connecticut 06095-4774 Depositors Telephone Number, including Area Code: (860) 580-2824 J. Neil McMurdie, Senior Counsel ING US Legal Services One Orange Way, C1S, Windsor, Connecticut 06095-4774 (Name and Address of Agent for Service) It is proposed that this filing will become effective: X immediately upon filing pursuant to paragraph (b) of Rule 485 on pursuant to paragraph (b) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Flexible Premium, Group, Deferred Combination Variable and Fixed Annuity Contracts PARTS A AND B The Prospectus and the Statement of Additional Information each dated April 30, 2010 are incorporated into Parts A and B, respectively, of this Post-Effective Amendment No. 10 by reference to Registrants filing under Rule 497(c) as filed on May 4, 2010 and under Rule 497(e) as filed on June 14, 2010 and under Rule 485(b) as filed on May 7, 2010. A supplement dated December 6, 2010 to the Prospectus is included in Part A of this Post- Effective Amendment No. 10. ING Life Insurance and Annuity Company and its Variable Annuity Account C University of Texas System Retirement Programs Supplement dated December 6, 2010 to the Contract Prospectus and Contract Prospectus Summary each dated April 30, 2010, as amended The information in this Supplement updates and amends certain information contained in your variable annuity Contract Prospectus and Contract Prospectus Summary. Please read it carefully and keep it with your current variable annuity Contract Prospectus and Contract Prospectus Summary for future reference. Effective July 30, 2010, ING Funds Distributor, LLC changed its name to ING Investments Distributor, LLC. Accordingly, all references to ING Funds Distributor, LLC in the Contract Prospectus and the contract Prospectus Summary are deleted and replaced with ING Investments Distributor, LLC. Please Note: The following information only affects you if you currently invest or plan to invest in a subaccount that corresponds to the funds referenced below. Important Information Regarding Fund Changes 1. Effective May 1, 2010 , RiverSource Investments, LLC, the investment adviser for the RiverSource Diversified Income Fund, changed its name to Columbia Management Investment Advisers, LLC. September 27, 2010 , the RiverSource Diversified Equity Income Fund changed its name to Columbia Equity Income Fund. as of the close of business on December 31, 2010 , Class R4 of the Columbia Diversified Equity Fund will be closed to new investors and new accounts. Notwithstanding, Columbia Diversified Equity Fund (Class R4) will be available only to plans that have invested in the fund prior to January 1, 2011 have approved the fund as an investment prior to January 1, 2011 and then have invested in the fund by 31, 2011. 2. Effective August 31, 2010 , the following funds changed from non-diversified to diversified: ING Clarion Global Real Estate Portfolio ING Wells Fargo Health Care Portfolio 3. Effective after the close of business on or about January 21, 2011 , the following fund name changes, changes, and/or investment objective changes will occur: The ING Marsico International Opportunities Portfolio will: Change its subadviser to T. Rowe Price Associates, Inc.; and Change its name to ING T. Rowe Price International Stock Portfolio. The ING Oppenheimer Global Strategic Income Portfolio will: Change its subadviser to ING Investment Management Co. (ING IM), under an interim-subadvisory agreement; Change its name to ING Global Bond Portfolio; and Change its investment objective to Seeks to maximize total return through a combination of current income and capital appreciation. X.134760-10C Page 1 of 4 December 2010 Subject to shareholder approval, the ING Pioneer Equity Income Portfolio will: Change its subadviser to ING Investment Management Co. (ING IM), as well as add ING Investment Management Advisors, B.V., and ING Investment Management Asia/Pacific (Hong Kong) Limited as subadvisers; Change its name to ING Large Cap Value Portfolio; and Change its investment objective to Seeks long-term growth of capital and current income. Accordingly, effective after the close of business on or about January 21, 2011, all references to ING Marsico International Opportunities Portfolio, ING Oppenheimer Global Strategic Income Portfolio and ING Pioneer Equity Income Portfolio in the Contract Prospectus and Contract Prospectus Summary are deleted and replaced with ING T. Rowe Price International Stock Portfolio, ING Global Bond Portfolio and, subject to shareholder approval of ING IM as the new subadviser, ING Large Cap Value Portfolio, respectively. 4. Effective as of the dates noted above, the information for the ING Clarion Global Real Estate Portfolio, ING Marsico International Opportunities Portfolio, ING Oppenheimer Global Strategic Income Portfolio, ING Pioneer Equity Income Portfolio, ING Wells Fargo Health Care Portfolio and RiverSource Diversified Equity Income Fund appearing in the Contract Prospectus under Appendix IIDescription of Underlying Funds, and in the Contract Prospectus Summary under Appendix IVDescription of Underlying Funds is hereby deleted and replaced with the following: Fund Name and Investment Adviser/Subadviser Investment Objective(s) RiverSource Investment Series, Inc.  Seeks to provide shareholders with a high level of Columbia Diversified Equity Income Fund current income and, as a secondary objective steady (formerly RiverSource Diversified Equity growth of capital growth. Income Fund) Investment Adviser: Columbia Management Investment Advisers, LLC ING Investors Trust  ING Clarion Global Real Seeks to provide investors with high total return, Estate Portfolio consisting of capital appreciation and current income. Investment Adviser: ING Investments, LLC Subadviser: ING Clarion Real Estate Securities LLC ING Partners, Inc.  ING Global Bond Seeks to maximize total return through a combination of Portfolio (formerly ING Oppenheimer Global current income and capital appreciation. Strategic Income Portfolio) Investment Adviser: Directed Services LLC Subadviser: ING Investment Management Co. ING Investors Trust  ING Large Cap Value Seeks long-term growth of capital and current income. Portfolio (formerly ING Pioneer Equity Income Portfolio) Investment Adviser: Directed Services LLC Subadvisers: ING Investment Management Co., ING Investment Management Advisors, B.V., and ING Investment Management Asia/Pacific (Hong Kong) Limited X.134760-10C Page 2 of 4 December 2010 Fund Name and Investment Adviser/Subadviser Investment Objective(s) ING Investors Trust  ING T. Rowe Price Seeks long-term growth of capital. International Stock Portfolio (formerly ING Marsico International Opportunities Portfolio) Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. ING Investors Trust  ING Wells Fargo Health Seeks long-term capital growth. Care Portfolio Investment Adviser: Directed Services LLC Subadviser: Wells Capital Management, Inc. Notice of Upcoming Fund Reorganization 1. The Board of Trustees of ING Investors Trust and the Board of Directors of ING Partners, Inc. have approved a proposal to reorganize certain funds. Subject to shareholder approval, effective after the close of business on or about January 21, 2011, (the Reorganization Date) the following Disappearing Portfolio will reorganize into and become part of the following Surviving Portfolio: Disappearing Portfolio Surviving Portfolio ING Legg Mason ClearBridge Aggressive Growth ING Large Cap Growth Portfolio (Class I) Portfolio (I Class) Important Information about the Upcoming Fund Reorganization Prior to the Reorganization Date, you may transfer amounts allocated to the subaccount that invests in the Disappearing Portfolio to any other available subaccount or any available fixed interest option. See also the Transfers Among Investment Options section of your Contract Prospectus or the Investment Options section of your Contract Prospectus Summary for further information about making transfers, including limits on transfers. On the Reorganization Date, your investment in the subaccount that invests in the Disappearing Portfolio will automatically become an investment in the subaccount that invests in the corresponding Surviving Portfolio with an equal total net asset value. You will not incur any fees or charges or any tax liability because of the reorganization. Unless you provide us with alternative allocation instructions, all future allocations directed to the subaccount that invests in the Disappearing Portfolio after the Reorganization Date will be automatically allocated to the subaccount that invests in the corresponding Surviving Portfolio. You may give us alternative allocation instructions at any time by contacting our Customer Service Center at: ING USFS Customer Service Defined Contribution Administration P.O. Box 990063 Hartford, CT 06199-0063 1-800-262-3862 After the Reorganization Date, the Disappearing Portfolio will no longer exist and all references to it in the Contract Prospectus and Contract Prospectus Summary will be replaced by the corresponding Surviving Portfolio. X.134760-10C Page 3 of 4 December 2010 2. As a consequence of the reorganization involving the ING Legg Mason ClearBridge Aggressive Growth Portfolio referenced above, effective on the Reorganization Date, Class I of the ING Large Cap Growth Portfolio will automatically be added to your contract as an investment option and all existing account balances invested in Class S of the ING Large Cap Growth Portfolio will automatically become investments in Class I of the ING Large Cap Growth Portfolio. Fund Name and Investment Adviser/Subadviser Investment Objective(s) ING Investors Trust  ING Large Cap Growth Seeks long-term capital growth. Portfolio Investment Adviser: Directed Services LLC Subadviser: ING Investment Management Co. 3. The minimum and maximum Total Annual Fund Operating Expenses shown in the Contract Prospectus will not change as a result of the reorganization. Therefore, there will be no change to the hypothetical examples shown in the Contract Prospectus and Contract Prospectus Summary. Insurance products, annuities and retirement plan funding issued by (third party administrative services may also be provided by) ING Life Insurance and Annuity Company. Securities are distributed by ING Financial Advisers, LLC (member SIPC), One Orange Way, Windsor, CT 06095. Securities may also be distributed through other broker-dealers with which ING Financial Advisers, LLC has selling agreements. X.134760-10C Page 4 of 4 December 2010 VARIABLE ANNUITY ACCOUNT C PART C - OTHER INFORMATION Item 24. Financial Statements and Exhibits (a) Financial Statements: Incorporated by reference in Part A: Condensed Financial Information Incorporated by reference in Part B: Financial Statements of Variable Annuity Account C: - Report of Independent Registered Public Accounting Firm - Statements of Assets and Liabilities as of December 31, 2009 - Statements of Operations for the year ended December 31, 2009 - Statements of Changes in Net Assets for the years ended December 31, 2009 and 2008 - Notes to Financial Statements Consolidated Financial Statements of ING Life Insurance and Annuity Company: - Report of Independent Registered Public Accounting Firm - Consolidated Statements of Operations for the years ended December 31, 2009, 2008 and 2007 - Consolidated Balance Sheets as of December 31, 2009 and 2008 - Consolidated Statements of Changes in Shareholders Equity for the years ended December 31, 2009, 2008 and 2007 - Consolidated Statements of Cash Flows for the years ended December 31, 2009, 2008 and 2007 - Notes to Consolidated Financial Statements (b) Exhibits Resolution establishing Variable Annuity Account C ·
